                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION
                          DOCKET NO. 5:13-cr-00050-FDW-DSC
 UNITED STATES OF AMERICA,                     )
                                               )
 vs.                                           )
                                               )
 (1) LARRY MITCHELL SNYDER,                    )                   ORDER
                                               )
           Defendant.                          )
                                               )

          THIS MATTER is before the Court sua sponte after the filing of the Government’s

Response in Opposition (Doc. No. 186) to Defendant’s Motion for Compassionate Release (Doc.

No. 182). Defendant shall have fourteen (14) days from the date of this Order to file a Reply

brief.

          IT IS SO ORDERED.



                                    Signed: May 8, 2020




                                               1



         Case 5:13-cr-00050-FDW-DSC Document 187 Filed 05/08/20 Page 1 of 1
